 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                    Apr 19, 2019
 4                                                                     SEAN F. MCAVOY, CLERK

 5
                          UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF WASHINGTON
 7
 8
      UNITED STATES OF AMERICA,                     No. 2:18-CR-00189-RMP-1
 9
10                       Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
11                       v.                         MODIFY CURFEW
12
      GENARO CORRAL-URREA, JR.,                     MOTION GRANTED
13
                                                      (ECF No. 62)
14                       Defendant.
15
           Before the Court is Defendant’s Unopposed Motion to Modify Curfew, ECF
16
     No. 62. Defendant recites in his motion that U.S. Probation does not object to this
17
     modification, but that the government has not yet responded.
18
           Specifically, Defendant requests permission to extend curfew from 7:00 p.m.
19
     to 8:00 p.m. Defendant also requests that U.S. Probation be authorized to further
20
     adjust his curfew, for work purposes.
21
           IT IS ORDERED, that Defendant’s Motion, ECF No. 62, is GRANTED.
22
     Defendant is restricted to his residence between 8:00 p.m. and 7:00 a.m.
23
     Defendant’s curfew may be further adjusted, on a day-by-day basis, to
24
     accommodate his work schedule, provided the supervising Pretrial Services officer
25
     approves any variance in advance.
26
     //
27
     //
28



     ORDER - 1
 1         All other terms and conditions of pretrial release not inconsistent herewith
 2   shall remain in full force and effect.
 3         IT IS SO ORDERED.
 4         DATED April 19, 2019.
 5
 6                                _____________________________________
                                            JOHN T. RODGERS
 7                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
